274 U.S. 751
47 S.Ct. 764
71 L.Ed. 1332
CORNELL STEAMBOAT COMPANY, petitioner,v.John J. COUGHLIN and J. C. Davis, Director General  of Railroads, etc.
No. 1047.
Supreme Court of the United States.
May 31, 1927.

Messrs. Robert S. Erskine and John M. Woolsey, both of New York City, for petitioner.


1
Messrs. Horace L. Cheyney and P. M. Brown, both of New York City, for respondents Goldrick and others.


2
Messrs. Leo J. Curren and George V. A. McCloskey, both of New York City, for respondent Coughlin.


3
Mr. Mark Ash, of New York City, for respondent Empire Brick & Supply Co.


4
Petition for a writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.1



1
 No opinion filed in the Circuit Court of Appeals.